Citation Nr: 1100374	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-37 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1955 to 
February 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is as likely as not 
attributable to military service.

2.  The Veteran does not have right ear hearing impairment.

3.  The Veteran does not have a left ankle disability 
attributable to his military service; nor was left ankle 
arthritis manifested to a compensable degree within the first 
post-service year.


CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  The Veteran has left ear hearing loss that is likely the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

3.  The Veteran does not have a left ankle disability that is the 
result of disease or injury incurred in or aggravated by active 
military service; left ankle arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation that required VA to request that the claimant provide 
any evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in November 2007, 
prior to the initial adjudication of the claim.  Specifically 
regarding VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to service connection, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The Veteran 
was apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the record contains a November 
2007 report from the National Personnel Records Center (NPRC) 
indicating that the Veteran's service treatment records (STRs) 
were among those thought to have been destroyed in a 1973 fire at 
NPRC.  The agency of original jurisdiction (AOJ) made a Formal 
Finding on the Unavailability of the STRs, noting that all 
efforts to obtain the needed military information had been 
exhausted, and the records were not available.  The Board notes 
that when records in government custody are lost or destroyed, VA 
has a heightened duty to consider the benefit-of-the-doubt 
doctrine, to assist the claimant in developing the claim, and to 
explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  As directed in the Board's July 2009 remand, the Appeals 
Management Center (AMC) contacted the Minneapolis VA medical 
center (VAMC) in an attempt to obtain a 1995 audiological 
examination, and records from E.A., DPM, including records of a 
2007 left ankle Magnetic Resonance Imaging (MRI).  However, the 
Minneapolis VAMC responded that no records were found at their 
facility.  In an October 2010 telephone conversation, the Veteran 
was notified that the AMC contacted the Minneapolis VAMC, but was 
unable to locate a 1995 audiological examination or a 2007 left 
ankle MRI report.  The AMC asked the Veteran if he had these or 
other relevant records in his possession to submit and he did 
not.  See 38 C.F.R. § 3.159(e).

The AOJ obtained the Veteran's VA and private medical records, 
and secured examinations in furtherance of his claims.  VA 
examinations with respect to the issues on appeal were obtained 
in January 2008, and November 2009.  38 C.F.R. § 3.159(c)(4).  
The Board finds that the VA examinations obtained in this case 
with respect to service connection for hearing loss and a left 
ankle disability are adequate because they were predicated on 
consideration of the private and VA medical records in the claims 
file, considered all of the pertinent evidence of record, 
including the Veteran's statements regarding an in-service 
incident that he alleged led to the development of his left ankle 
disability, and the acoustic trauma he experienced in the 
military.  As such, the Board finds that no duty to notify or 
assist remains unmet.

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  It is not enough that an injury or disease 
occurred in service; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

A.  Hearing Loss

The Veteran contends that his reduced hearing acuity is the 
result of acoustic trauma from practicing at a firing range with 
an automatic rifle without ear protection every three to four 
weeks.  The Veteran also alleged that he flew in single engine 
propeller airplanes two to three times per week for 30 minutes to 
an hour without hearing protection.  (The Veteran's military 
occupational specialty (MOS) was noted to be a clerk typist.)

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  However, the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels indicate 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155 (1993).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, the evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Initially, the Board notes that the Veteran has normal hearing in 
the right ear according to VA standards.  See January 2008 and 
November 2009 VA examinations.  Specifically, the January 2008 VA 
examiner did not diagnose the Veteran with hearing loss in the 
right ear, and the examination did not reveal a pure tone 
threshold higher than 15 decibels at any Hertz level.  Likewise, 
the 2009 VA examiner did not diagnose the Veteran with right ear 
hearing loss, and the audiological evaluation did not reveal a 
threshold higher than 20 decibels at any level.  Further, an 
October 2007 private audiogram by the Ear, Nose and Throat 
specialty care center, also did not reflect a right ear pure tone 
threshold level above 20 decibels.  Because the Veteran has not 
been found to have hearing impairment in the right ear during the 
pendency of this appeal, see 38 C.F.R. § 3.385, the Board finds 
that service connection for right ear hearing loss is not 
warranted.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).

Regarding the left ear, the Veteran is currently diagnosed with 
moderately severe to severe sensorineural hearing loss.  
Specifically, pure tone thresholds were found to be 65 decibels 
at 500 Hertz, 85 decibels at 1000 Hertz, 80 decibels at 2000 
Hertz, 75 decibels at 3000 Hertz, and 80 decibels at 4000 Hertz.  
See November 2009 VA examination.  The audiologist noted that she 
had reviewed the record including the Veteran's January 2008 
Compensation and Pension examination, which included the 
Veteran's service history, and occupational and recreational 
noise exposure.  At the November 2008 audiological examination to 
which the 2009 examiner refers, the Veteran reported that he 
suffered acoustic trauma from firing M1 rifles and from flying in 
single engine planes.  The audiologist, D.C., AuD., noted that 
there was no discharge audiogram of record because the Veteran's 
STRs were presumed lost in a fire at the NPRC.  D.C., AuD, opined 
that, because there was no discharge audiogram, left ear hearing 
impairment was at least as likely as not caused by or a result of 
military noise exposure.  Although the audiologist did not 
provide a rationale to support her conclusion, given that she 
found a positive association between the Veteran's report of his 
in-service noise exposure and his currently diagnosed left ear 
hearing loss, the reasonable inference to make is that she found 
his report of in-service noise exposure and continuity of 
symptoms thereafter to be credible.  Presumably, she believed the 
Veteran's account of in-service acoustic trauma, and formed her 
opinion on that basis.  This must be the case, as the statements 
made by the Veteran regarding his time spent on active duty are 
the only evidence in the record pertaining to his service 
experience.

The record does not contain a persuasive medical nexus opinion 
that contradicts the 2009 VA audiologist's assessment.  Despite a 
January 2008 VA examination where the VA examiner provided a 
negative nexus opinion, stating that it was not likely that 
hearing loss was related to noise exposure while in the service, 
the explanation provided was inadequate for VA evaluation 
purposes.  The VA audiologist explained that the Veteran had some 
hearing loss back in 1995 when tested at the Ear Nose and Throat 
clinic, but had a significant drop in his left ear hearing in 
2007.  He stated that history indicated that hearing loss 
occurred after service especially when comparing to results of 
the right ear which indicated normal hearing by VA standards.  
This rationale is confusing because the record does not include a 
1995 audiological evaluation, and even if it did, the Board does 
not find the January 2008 examiner's opinion to be persuasive.  
Specifically, even assuming the Veteran's hearing in his left ear 
worsened from 1995 to 2007, no explanation was given for how this 
supports the conclusion that it was not likely that the Veteran's 
left ear hearing loss was related to in-service noise exposure.  
Also, no explanation was given for why the Veteran's left ear 
hearing loss should be found to have had its onset after service 
because the right ear hearing was normal.

In conclusion, the Veteran is competent to describe his in-
service exposure to loud noises, see Charles v. Principi, 16 Vet. 
App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994), and 
the Board finds no reason to question the credibility of his 
statement regarding in-service acoustic trauma.  Further, the 
most recent November 2009 VA examiner, after considering the 
Veteran's reported history of in-service acoustic trauma opined 
that the Veteran's left ear hearing impairment was at least as 
likely as not caused by or a result of military noise exposure.   

The Board finds that the evidence is at least in relative 
equipoise, and as such, the Veteran is entitled to the benefit of 
the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the 
above analysis, and after providing the Veteran with the benefit 
of the doubt, the Board finds that service connection for left 
ear hearing impairment is warranted.

B.  Left Ankle

The Veteran contends that his current left ankle disability 
resulted from a 1956 incident while stationed in Korea.  
Specifically, the Veteran reported that he jumped out of the 
driver' s seat of a heavy truck after returning to the motor 
pool, and landed on the ground about two to two and a half feet 
below, at which point his left foot rolled under him and he 
twisted his ankle.  He reported pain and swelling, noted that he 
was issued an ace bandage and shown how to wrap his ankle.  He 
noted that he could not remember any other medical evaluations 
while in the military that were related to his left ankle.  The 
Veteran reported that, at the time of discharge, he had 
continuous numbness in the medial lower aspect of his left lower 
leg, ankle and instep, and intermittent pain and limping.  The 
Veteran alleged that his left ankle flared up on and off since 
the in-service injury, and he reported no other injuries to his 
left ankle after leaving the military.  He described a gradual 
worsening of his left ankle disability but noted that he did not 
seek medical attention until he came to the Minneapolis VAMC.  
See November 2007 statement in support of claim, and November 
2009 VA examination.

Here, the record shows a current left ankle disability-
specifically mild degenerative joint disease.  See November 2009 
VA examination.  Although the Veteran is competent to describe an 
in-service incident involving his left ankle, and pain on and off 
since the incident, Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
the Board questions the credibility of the Veteran's statements.  
The first post-service medical evidence showing complaints or 
treatment related to a left ankle disability was not until the 
Veteran filed a claim in November 2007 and reported left ankle 
pain on and off ever since the in-service incident.  A November 
2008 letter discussed how E.A., DPM, a podiatrist, casted the 
Veteran for a Richie brace which was essentially a combination of 
an insert and an ankle brace.  The podiatrist's statement focused 
on the Veteran's feet, and noted that the purpose of his November 
2008 letter was to describe the status of the Veteran's feet, to 
assist him in his claim since the foot pain seemed to have 
started while he was in service.  The podiatrist did not discuss 
any disability specifically related to the left ankle beyond 
noting that the Veteran was casted for an ankle brace.  The 
Veteran was not diagnosed with a left ankle disability until the 
November 2009 VA examination, where an x-ray study revealed mild 
degenerative changes, and the 2009 VA examiner diagnosed him with 
mild degenerative joint disease.  As such, although the Veteran 
has reported pain on and off since the in-service incident, the 
Board finds that the information contained in the record is 
inconsistent with his report of experiencing left ankle pain ever 
since discharge.  Here, the first post-service complaints are not 
until 50 years after the Veteran left active duty service.

A November 2009 VA examiner arrived at the conclusion that the 
Veteran's currently diagnosed degenerative joint disease of the 
left ankle was less likely than not caused by or the result of 
military service.  The examiner specifically noted that there was 
no medical record documentation of evaluation or treatment for a 
left ankle disability for almost 50 years after military 
discharge.  The VA examiner had the opportunity to consider the 
history of the Veteran's left ankle disability, including the 
Veteran's statements regarding his in-service left ankle injury 
and continued symptoms since that time.  However, despite the 
thorough assessment, the VA examiner did not believe that the 
Veteran's current left ankle DJD was attributable to his time 
spent on active duty, including an in-service incident where he 
jumped from a truck, and twisted his ankle.  

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board may 
weigh the absence of contemporaneous medical evidence as a factor 
in determining credibility of lay evidence, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.")  Rather, 
the Veteran's statements are found to be incredible because they 
are inconsistent with the evidence of record, which fails to 
suggest any disability until more than 50 years after discharge, 
in addition to the fact that the VA examiner knew of the in-
service injury as reported by the Veteran, and of the history of 
problems since service, but nevertheless concluded that current 
left ankle disability was not due to the in-service injury.  
Either the VA examiner did not find the Veteran's reported 
history of his in-service left ankle injury to be credible, and 
based on that belief rendered a negative medical nexus opinion, 
or the examiner determined that regardless of the in-service 
injury, the Veteran's current left ankle disability was not 
traceable to military service.  Either way, the VA examiner knew 
of the in-service injury as reported by the Veteran, and of the 
history of problems since service, but nevertheless concluded 
that current disability was not due to the in-service injury.  
The Board gives greater weight to the examiner's conclusion 
because of his medical expertise.  Therefore, based on the above 
analysis, the Board finds that the Veteran's current left ankle 
disability is not traceable to military service.

Finally, although certain chronic diseases, including arthritis 
(degenerative joint disease), may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service, see 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010), as noted 
above, the Veteran's left ankle DJD did not develop until 
approximately 50 years after discharge.  As such, service 
connection on a presumptive basis is denied.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left ankle disability.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for a left ankle disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


